178 F.2d 722
BROTHERHOOD OF LOCOMOTIVE FIREMEN AND ENGINEMEN, Appellant,v.George PALMER et al., appellees.
No. 9863.
United States Court of Appeals District of Columbia Circuit.
Argued March 15, 1949.
Decided November 21, 1949.

Special Appeal from the District Court of the United States for the District of Columbia (now the United States District Court for the District of Columbia).
Mr. Milton Kramer, Washington, D. C., with whom Mr. Lester P. Schoene, Washington, D. C., was on the brief, for appellant.
Mr. Charles H. Houston, Washington, D. C., with whom Mr. Joseph C. Waddy, Washington, D. C., was on the brief, for appellees Palmer, Wright and Carter.
Messrs. Sidney S. Alderman, W. S. Macgill, Henry L. Walker, and William B. Jones, Washington, D. C., entered appearances for appellee Southern Ry. Co.
Mr. Frank J. Wideman, Washington, D. C., entered an appearance for appellee Seaboard Air Line R. Co.
Messrs. Robert R. Faulkner, Washington, D. C., and Thomas W. Davis, Wilmington, N. C., entered appearances for appellee Atlantic Coast Line R. Co.
Before EDGERTON, CLARK and PROCTOR, Circuit Judges.
PER CURIAM.


1
This is a special appeal by the Brotherhood of Locomotive Firemen and Enginemen from an injunction pendente lite which restrained the Brotherhood, the Southern Railway Company, the Seaboard Air Line Railroad Company, the Atlantic Coast Line Railroad Company, and persons acting in concert with them, from entering into certain proposed agreements regarding promotion and dismissal of firemen. Our decision was postponed pending the Supreme Court's action in the case of Leroy Graham et al. v. Brotherhood of Locomotive Firemen & Enginemen, 70 S. Ct. 14.


2
The order here on appeal is now affirmed.